DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al. (US 2020/0149821A1).  Regarding claim 1, Tan discloses (figures 5a-5c) a heat conductor comprises a housing including a space therein; and a working medium in the space; wherein the housing includes an upper plate (511) located on an upper side of the housing in a thickness direction and covering an upper side of the space; a lower plate (512) located on a lower side of the space and opposing the upper plate in the thickness direction; and pillars (54) located between the upper plate and the lower plate; the housing further includes bent portions (E11,E21,E12,E22) in which both the upper plate and the lower plate are bent in a same direction in the thickness direction; and the pillars (54) are located only outside at least one section between two of the bent portions. Regarding claim 2, Tan further discloses a distance between the bent portions and the pillars (see figure 5C, distance from 54 to E11,E21 is shorter than distance between two 54) that are arranged in a direction intersecting an extending direction of a ridge line of the bent portions is shorter than a distance between the pillars that are arranged in the direction intersecting the extending direction of the ridge line of the bent portions. (see figure 5C, distance from 54 to E11,E21 is shorter than distance between two 54).   Regarding claim 3, Tan discloses (see figure 5C) each of the bent portions is each adjacent to at least one of the pillars.  Regarding claim 4, Tan discloses each of the bent portions is adjacent to at least two or more pillars (see figure 5a). Regarding claim 5, Tan discloses (figure 5a) the pillars (54) are arranged at predetermined intervals over an entire region from one end portion of an outer edge of the housing to another end portion of the outer edge opposite to the one end portion.  Regarding claim 6, Tan discloses (figure 5c) a wick structure (55) in the space; wherein the wick structure is located over regions on two sides of the bent portions in a direction intersecting an extending direction of a ridge line of the bent portions.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (US 2020/0049420A1) discloses a flat heat pipe structure. 
Zhang et al. (US 2019/0204018A1) discloses an anti-pressure structure of heat pipe.
Hsiao (US 2019/0124791A) discloses a bendable heat plate.
Lewis et al. (US 2018/0320984A1) discloses a thermal management planes.

.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763